Title: To Thomas Jefferson from Albert Gallatin, 24 December 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                                          
                            
                            [received 24 Dec. 1804]
                        
                  If it shall be thought necessary to do any thing respecting the enclosed application, Govr. Harrison may be directed to appoint an Agent to reside on the spot, to whom we might give about 450 dollars which remain unexpended, with power to apply the same to the purchase of salt, according to the right reserved, at 75 cents per bushel, and to sell it again at 87½; the difference being his compensation. This would probably soon check the evil. 
                  Respectfully Submitted
                  
                     A. G.
                  
               